149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Richard M. GUMTO, Plaintiff-Appellant,v.Kenneth S. APFEL, Commissioner of Social Security, Defendant-Appellee.
No. 97-3846.
United States Court of Appeals, Eighth Circuit.
Submitted April 17, 1998.Filed May 7, 1998

Appeal from the United States District Court for the District of North Dakota.
Before McMILLIAN, BOWMAN,1 and MURPHY, Circuit Judges.
PER CURIAM.


1
Gumto applied for disability benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401-433, based on a diagnosis of a degenerative disk disease.  His application for benefits was denied and an administrative law judge ("ALJ") found that he was not disabled as defined under the Social Security Act and could perform jobs that existed in substantial numbers in the national economy.  This denial became final after the Social Security Appeals Council declined to review the decision of the ALJ.  See 20 C.F.R. § 404.981.  Gumto then filed this action and the district court2 granted summary judgment in favor of Apfel after determining that the record supported the decision of the ALJ.  Based on our review of the record we affirm the judgment on the basis of the district court's opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Pasco M. Bowman became Chief Judge of the United States Court of Appeals for the Eighth Circuit on April 18, 1998


2
 The Honorable Rodney S. Webb, Chief United States District Judge for the District of North Dakota